Citation Nr: 0214920	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-03 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Medical & Regional Office Center (RO).  The RO continued the 
10 percent evaluation for post-traumatic stress disorder.  

During the appeal, the RO granted a 30 percent evaluation for 
post-traumatic stress disorder, effective December 28, 1998.  
The veteran has stated that he wants an evaluation in excess 
of 30 percent and an evaluation in excess of 10 percent prior 
to December 21, 1998.

The veteran had perfected an appeal for service connection 
for brain damage.  In a February 2, 2002, document, the 
veteran's attorney withdrew the issue of service connection 
for brain damage.  Thus, this claim is no longer on appeal 
and will not be addressed in the decision.

Additionally, the Board notes that an issue of entitlement to 
a total rating for compensation based upon individual 
unemployability has been reasonably raised by the record and 
refers this issue to the RO for initial consideration and 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issue of entitlement to an evaluation in excess of 
10 percent prior to December 28, 1998, is addressed in the 
remand portion of this decision.



FINDING OF FACT

Post-traumatic stress disorder is manifested by flattened 
affect, impaired judgment, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for post-
traumatic stress disorder, but no more, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.321, 4.7, 4.132, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  The VCAA provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
January 2002 rating decision and the January 2002 
supplemental statement of the case.  Specifically, the 
veteran was informed of the evidence necessary to establish a 
higher evaluation for the service-connected post-traumatic 
stress disorder.  In the May 1999 statement of the case, the 
RO provided the veteran with the pertinent regulations that 
applied to his claim for an increased evaluation.  Therefore, 
VA has no outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
January 2002 supplemental statement of the case, the RO 
provided the veteran with the new regulations pertaining to 
the VCAA.  This informed the veteran that VA is responsible 
for obtaining records in the custody of the a Federal 
department or agency and would assist with obtaining records 
not in the custody of a Federal department or agency.  This 
also informed the veteran that he must cooperate fully with 
VA's efforts to obtain relevant records from non-federal 
departments and agencies.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's service medical records from the National Personnel 
Records Center, which appear to be intact.  The veteran has 
stated that he does not receive regular treatment for post-
traumatic stress disorder.  There are VA treatment records, 
dated from 1998 to 2001, that have been associated with the 
claims file.  Additionally, the veteran had indicated that he 
was in receipt of Social Security Administration disability 
benefits, which records have been received and associated 
with the claims file.  Finally, in accordance with its duty 
to assist, the RO had the veteran undergo several VA 
examinations related to his claim.

The Board finds that the requirements of the VCAA have been 
met by the RO to the extent possible, to include 
consideration of the new law in conjunction with the 
veteran's claim.  

II.  Decision

Service connection for post-traumatic stress disorder was 
granted by means of an August 1996 rating decision and 
assigned a 10 percent evaluation, effective March 24, 1994.

In June 1998, the Board remanded the issue of service 
connection for brain damage.  As part of the remand, the 
Board requested that the veteran undergo a VA examination to 
determine the etiology of the veteran's brain damage.  One of 
the questions that the Board posed to the examiner was 
whether it was as likely as not that the brain damage was 
related or aggravated by the service-connected post-traumatic 
stress disorder.

In conjunction with the Board's June 1998 remand, the veteran 
had a neuropsychological and post-traumatic stress disorder 
re-evaluation on November 18, 1998.  The Board notes that 
this same examiner had had an opportunity to examine the 
veteran previously in July 1995.  The testing confirmed the 
veteran's diagnosis of post-traumatic stress disorder.  The 
examiner did not address the specific symptoms the veteran 
was experiencing in relation to post-traumatic stress 
disorder.  Rather, he stated that the veteran presented with 
a clinical picture consistent both with a positive history of 
multiple insults to the brain and with a diagnosis of post-
traumatic stress disorder.  He stated, "The former leave him 
with major deficits in complex adaptive abilities; the latter 
leave him chronically emotionally limited if not disturbed."  
The examiner added that together the two conditions caused 
"marked impairment in occupational and social functioning."  
He stated that it was impossible to distinguish which of the 
two conditions was the primary cause of the veteran's 
impairment.

A December 21, 1998, VA neurological consultation report 
shows that the veteran reported that he had problems of 
nervousness, irritability, depression, memory loss and 
trouble sleeping in relation to his post-traumatic stress 
disorder.  He denied taking any medication for the post-
traumatic stress disorder.  The examiner stated that the 
veteran was cooperative and "did not appear to be in any 
distress whatsoever."

An April 1999 letter from a former employer indicated that 
the employer had to keep the veteran away from customers for 
fear that they would be offended by his inappropriate 
comments and behavior.  He stated the veteran had great 
difficulty with remembering sequence in particular tasks and 
difficulty focusing on the job.  In an April 1999 letter from 
a former colleague, she stated that she immediately noticed 
the veteran's odd behavior.  She stated the veteran lacked 
the ability to concentrate and would recount his experiences 
in Vietnam.  The former colleague stated that when the 
veteran did not meet deadlines that he would have irrational 
and excessive outbursts of anger.  She stated that they had 
to tailor the job to prevent this sort of behavior but 
eventually had to let him go.

In an April 1999 statement from the veteran's wife, she 
stated that she had observed a decrease in the veteran's 
abilities and personality.  She stated that he would lapse 
into depressions for days at a time, refusing to interact 
with any of the family.  The veteran's wife also stated that 
the veteran would let go of his personal care for weeks.  She 
described his having excessive angry outbursts over petty 
irritants.  She stated the veteran had difficulty sleeping.

An April 1999 psychiatric evaluation by Dr. James L. Day, 
stated that the veteran had a long history of psychiatric 
difficulties.  At that time, the veteran stated that he had 
recurrent and intrusive distressing recollections of Vietnam, 
including nightmares.  The veteran reported he avoided 
stimuli associated with the traumatic events from Vietnam.  
He described having a restricted affect and feeling unable to 
have loving feelings.  The veteran stated he had attacks of 
rage and irritability, which would make him feel badly 
afterwards.  The examiner stated that the veteran came into 
the interview neatly dressed and groomed.  He stated the 
veteran was alert and well oriented to person, place, and 
time.  The examiner added that the veteran manifested no 
evidence of perceptual disturbances, delusions, or other 
symptoms suggestive of a psychosis.  He stated the veteran 
denied any vegetative symptoms of depression but had 
described every symptom of post-traumatic stress disorder 
with only a couple of exclusions.  The examiner noted that 
the veteran seemed to have slightly better-than-average 
intelligence but manifested scattered deficits in recent and 
remote memory.  He described the veteran's conversation as 
goal directed, logical on the surface, well organized, and 
well paced.  The examiner stated the veteran's affect was 
flat but pleasant.  He entered a diagnoses of post-traumatic 
stress disorder and dementia and a Global Assessment of 
Functioning (GAF) score of 30.  


The examiner stated the following, in part:

I was seeing this gentleman today simply 
for an evaluation.  I would certainly see 
him as completely disabled, and I have a 
hard time understanding why anyone would 
have doubt about this man having post-
traumatic stress disorder . . . the 
evidence that these symptoms greatly 
contribute to this inability to be 
employed seem rather overwhelming.

In July 1999, the veteran testified that he did not receive 
treatment for his post-traumatic stress disorder.  He noted 
he had received it earlier, but at the time of the hearing, 
he was not receiving regular treatment.  The veteran stated 
that he was experiencing sleep problems and difficulty 
staying engaged in personal interactions with everyone.  He 
described himself as excessively hostile.

In a June 1999 letter, Dr. Day, a psychiatrist, stated he had 
evaluated the veteran in April 1999.  He noted that the 
veteran had asked him to distinguish between the percentage 
of his post-traumatic stress disorder attributable to service 
and the percentage attributable to his childhood.  Dr. Day 
stated that he felt that the veteran's current post-traumatic 
stress disorder symptoms were 100 percent the result of his 
military experience.  

In a January 2000 record from the Social Security 
Administration it is shown that the veteran stated he had 
seizures every seven to 10 days, but that they could run 
several days in a row.  He described feeling disoriented and 
confused for a day or two and having loss of short-term 
memory.  The veteran also described extended headaches.

A February 2000 evaluation in relation to the veteran's 
Social Security Administration disability benefits shows that 
the disabilities being evaluated were organic mental 
disorder, seizures, and dysthymia.  The psychologist 
described the veteran's mood as dysphoric and irritable in 
range.  He noted, however, that the veteran became more 
relaxed and involved during the interview and testing.  The 
psychologist reported that the veteran did not indicate any 
psychotic thinking, including delusions.  He noted the 
veteran provided history with a "very good vocabulary and 
articulation."  The veteran reported a broken-up sleep 
pattern and a frequently depressed mood.  He stated he did 
not worry a great deal and avoided situations which could 
lead to anxiety.  The veteran stated he had had an arterial 
venous malformation around the age of 12 and had surgery to 
correct this at age 31.  He stated that following the 
surgery, he had developed seizures.

Following psychological testing, the psychologist entered 
diagnoses of personality change due to arterial venous 
malformation condition and sequelae and depression.  He 
stated that the veteran could not meet the requirements of 
work in his field of preparation and major employment.  He 
added that these findings suggested that psychologically, the 
veteran was able to perform various selected and semi-skilled 
areas of work activities but that these work possibilities 
were subject to physical limitations.

A March 2000 record from the Social Security Administration 
shows that the veteran was in receipt of disability benefits 
based upon organic mental disorder, complex partial seizures, 
dysthymia, and history of drug and alcohol abuse.  The case 
reviewer reported that the veteran helped with his and his 
wife's nine children, including cooking, doing laundry, and 
doing yardwork.  The case reviewer stated that the veteran 
reported he could not concentrate but, "he states that he 
spends most of his time trying to get the VA to allow him 
benefits.  He appears quite organized about this-he included 
several exams that he has gone through to help with his PTSD 
claim at the VA."

A May 2000 VA outpatient treatment report shows that the 
examiner noted that the veteran had not had any 
hospitalizations in the past 10 years in relation to post-
traumatic stress disorder.  The veteran stated that except 
for his wife and children (he has nine), he had no friends.  
He described his lifestyle as good in that he could help his 
wife in a bookstore in town, but that he had caused the 
bookstore to lose business as a result of his "unusual" 
behavior.  The veteran reported that he had lost every job he 
had ever had as a result of his post-traumatic stress 
disorder symptoms.  The examiner stated that there was no 
particular impairment of thought process or communication.  
She noted the veteran had ruminating thoughts and felt overly 
sensitive-becoming agitated and irritable easily.  The 
veteran denied any homicidal or suicidal thoughts, plans, or 
ruminations.  The examiner stated the veteran had no problem 
maintaining personal hygiene and other basic activities of 
daily living.  She reported that the veteran was oriented to 
person, place, and time.  The examiner noted that the veteran 
reported problems with short-term memory.  She added that the 
veteran did not claim any obsessive or ritualistic behaviors 
and that his rate and flow of speech showed no problems.  The 
examiner stated that the veteran reported going through 
cycles of depression.  She entered a diagnosis of post-
traumatic stress disorder and a GAF score of 50 to 55.

In a July 2000 opinion, the examiner from the May 2000 
treatment report explained the assignment of the GAF score of 
50 to 55.  She stated the following:

A GAF of 50 to 55 indicating serious to 
moderate symptoms, serious impairment and 
social function, occasional anxiety, 
difficulty with friends, conflicts with 
coworkers, inability to maintain a job, 
difficulty in application of his degrees 
that were obtained in college with regard 
to employment, an inability to help his 
wife in her employment, as well as some 
isolation.  This GAF is related to his 
entire global assessment of functioning, 
which includes not only his physical 
disabilities, the head injuries, his 
personality disorder, and post-traumatic 
stress disorder, and other impairments.  
It is not based solely upon post-
traumatic stress disorder.  It reflects 
the entire individual and his current 
level of functioning.

A September 2000 VA psychiatric evaluation report shows that 
the veteran reported his childhood history and military 
history in Vietnam.  The examiner stated that the veteran 
initially presented as anxious and distant but warmed 
throughout the rest of the interview.  He stated he found the 
veteran to be bright, articulate, and humorous at times.  The 
examiner stated the veteran described himself as being 
avoidant, withdrawn, and mistrusting.  He added that the 
veteran had a rather blunted and depressed affect, which 
persisted throughout the interview.  The examiner stated the 
veteran denied any dissociative episodes other than the 
flashbacks from Vietnam.  He also stated that the veteran was 
"an articulate, erudite fellow."  The examiner stated that 
the veteran's sensorium was clear and that he was oriented 
times three.  He noted that insight and judgment were 
"obviously grossly affected and compromised" from his 
trauma in Vietnam.  The examiner entered diagnoses of post-
traumatic stress disorder; dyssomnia secondary to post-
traumatic stress disorder; dementia, etiology secondary to 
multiple head trauma and cerebral vascular accident and a GAF 
score of 30.  The examiner concluded that the veteran had 
severe and chronic post-traumatic stress disorder and was, in 
his opinion, 100 percent disabled on the basis of this 
disorder.

A July 2001 psychiatric evaluation shows that the examiner 
found the veteran to be courteous and polite throughout the 
interview.  He stated that the veteran was open and verbal 
and did not appear to be guarded or defensive.  The examiner 
stated that the veteran appeared to be withdrawn socially but 
as the interview progressed, he became more outgoing and 
friendly.  He stated there were no unusual behaviors or 
mannerisms noted.  The examiner noted the veteran was alert 
and oriented and was quite articulate and expressed himself 
well.  He added that grooming and hygiene were "not a 
problem."  The examiner noted that he had reviewed the 
veteran's claims file "extensive[ly]" and reported some of 
the history of the veteran's post-traumatic stress disorder.  
He made the following observations in his report, in part:

[The veteran] was able to identify a 
number of symptoms suggestive of post-
traumatic stress disorder.  I would note 
that several of the symptoms were more 
severe prior to his neurosurgery.  He 
indicated that he used to have nightmares 
about the trauma, but these decreased 
significantly after the brain surgery.  
Night sweats also decreased after his 
surgery.  He continues to have a sleep 
disorder and reports constant anxiety and 
periodic rage.  He has difficulty being 
around groups of people.  He described 
hypervigilance.  He occasionally goes to 
restaurants, but if he cannot sit in a 
corner[, he] will leave.  He has an 
exaggerated startle response.  He has 
intrusive thoughts of the trauma, 
especially around the anniversary date of 
the trauma.  Emotional numbing is 
present, and he has difficulty forming 
intimate relationships.  

Mental status examination was essentially 
unremarkable.  [The veteran] maintained 
variable eye contact.  He would 
frequently stare at the floor for long 
periods of time.  Nevertheless, as 
rapport was established, eye contact 
improved.  Affect appeared to be mildly 
blunted, but he was able to smile 
spontaneously on several occasions.  
Underlying mood appeared to be mildly 
dysphoric.  He tracked the conversation 
well, and no impairment of concentration 
nor attention was noted.  Psychomotor 
activity was within normal limits.  His 
memory appeared to be functionally 
intact, although this was not formally 
assessed.  His thinking was logical and 
goal oriented, and there were no 
indications of a thought disorder.

The examiner entered a diagnosis of post-traumatic stress 
disorder.  He entered a GAF score of 50, stating that this 
was his assessment based upon the veteran's post-traumatic 
stress disorder symptoms.  He added that the veteran's 
symptoms appeared to be moderate and may have impacted work 
in the past.  The examiner added that assigning a GAF score 
was difficult because of the complexities of the veteran's 
case, such as his having a seizure disorder, possible 
dementia, and possible personality disorder, which would 
further reduce the GAF score to 40 to 45.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Court has held that the Board must consider only 
those factors contained wholly in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2001), which 
addresses post-traumatic stress disorder, the criteria are as 
follows, in part:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
50 percent evaluation for post-traumatic stress disorder.  In 
November 1998, an examiner stated that the veteran's post-
traumatic stress disorder left him chronically emotionally 
limited if not disturbed.  In December 1998, the veteran 
reported nervousness, irritability, depression, memory loss, 
and trouble sleeping.  In April 1999, lay statements from the 
veteran's former employer, former co-worker, and wife, showed 
that the veteran's behavior was "odd" and/or inappropriate.  
Also in April 1999, the veteran reported recurrent and 
intrusive distressing recollections of Vietnam, including 
nightmares.  Dr. Day stated that he felt the veteran was 
"completely disabled."

In May 2000, the veteran reported that besides the 
relationships he had with his wife and nine children, he had 
no friends.  He stated he had been assisting his wife in the 
bookstore where she worked and that he had caused the store 
to lose customers as a result of his behavior.  The examiner 
stated that the veteran had ruminating thoughts and was 
overly sensitive.  She entered a diagnosis of post-traumatic 
stress disorder and a GAF score of 50 to 55.  In September 
2000, the examiner stated that the veteran's insight and 
judgment were "obviously grossly affected and compromised."  
He stated that the veteran's post-traumatic stress disorder 
was severe and chronic and that the veteran was 100 percent 
disabled based upon the post-traumatic stress disorder.  In 
July 2001, the veteran was noted to be withdrawn socially and 
mistrusting.  Affect was mildly blunted and underlying mood 
was mildly dysphoric.  

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(2001) is raised by the evidence.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  Id.  The above-reported evidence establishes 
that the veteran has a flattened affect, some impairment of 
memory, impaired judgment, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  In this regard, his 
symptoms fall within the 50 percent evaluation.  However, he 
has intermittent periods of inability to perform occupational 
tasks, depressed mood, anxiety, chronic sleep impairment and 
mild memory loss.  These symptoms fall within the 30 percent 
evaluation.  With the application of 38 C.F.R. § 4.7, the 
Board finds that the evidence supports the grant of a 
50 percent evaluation for post-traumatic stress disorder.

This determination is supported by medical professionals's 
findings of GAF scores of 50 and 55.  Although the GAF score 
does not fit neatly into the rating criteria, the GAF score 
is evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of 50 (which falls into the range of 41-50) is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of 55 (which falls into the range of 51-60) is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.

Thus, the GAF scores reflect moderate, and serious 
symptomatology.  In fact, in the May 2000 VA treatment 
report, the examiner noted that the GAF score of 50 to 55 
that she assigned to the veteran's symptomatology included 
his post-traumatic stress disorder symptoms and his physical 
disabilities, the head injury, and his personality disorder.  
In the July 2001 treatment report, the examiner specifically 
assigned a GAF score of 50 to the veteran's post-traumatic 
stress disorder symptoms alone.  The Board finds that these 
GAF scores establish that the veteran's post-traumatic stress 
disorder is 50 percent disabling, but no more.  

The Board must now determine whether an evaluation in excess 
of 50 percent is warranted for post-traumatic stress disorder 
and finds that such is not the case.  The veteran does not 
meet the majority of the criteria in the 70 percent 
evaluation and none of the criteria of the 100 percent 
evaluation.  In considering the criteria under the 70 percent 
evaluation, the veteran has consistently denied suicidal 
ideation.  In May 2000, the veteran specifically denied 
suicidal thoughts, plans, or ruminations.  There is no 
evidence of obsessional rituals which interfere with routine 
activities.  At the time of the May 2000 evaluation, the 
examiner stated that the veteran did not claim any such 
activities.  The veteran's speech has not been remotely 
described as illogical.  In fact, his speech has been 
consistently described as logical and goal directed.  For 
example, in April 1999, Dr. Day stated that the veteran's 
conversation was goal directed, logical on the surface, well 
organized, and well paced.  In February 2000, a psychologist 
stated that veteran provided history with a very good 
vocabulary and articulation.  In September 2000, the examiner 
described the veteran as an "articulate, erudite fellow" 
and that the veteran's sensorium was clear.  In July 2001, 
the examiner stated that the veteran was alert and oriented 
and was quite articulate and expressed himself well.

Additionally, neither the veteran nor any examiner have 
described having near continuous or depression affecting the 
ability to function independently, appropriately, or 
effectively.  The veteran has stated that he has behaved 
inappropriately at times, but has not indicated that he 
cannot function independently.  He has described unprovoked 
violent attacks, but has stated that such had gotten better 
after he had undergone surgery for the nonservice-connected 
arterial venous malformation.  There is no evidence of 
spatial disorientation.  The veteran has been consistently 
reported as being alert and oriented.  For example, in April 
1999, Dr. Day stated that the veteran was alert and well 
oriented to person, place, and time.  In May 2000, the 
examiner stated that the veteran was oriented to person, 
place, and time.  In September 2000, the examiner stated that 
the veteran's sensorium was clear and that he was oriented 
times three.  He also stated that the veteran was bright, 
articulate, and humorous during the examination.  In July 
2001, the examiner stated that the veteran was alert and 
oriented.

As to the inability to establish and maintain effective 
relationships, the Board notes that the veteran has been 
married for over 20 years and has relationships with each of 
his nine children.  While he describes having no friends, he 
is capable of having relationships with 10 of his family 
members.  There is evidence of difficulty in adapting to 
stressful circumstances; however, meeting one of the nine 
criteria under the 70 percent evaluation would not warrant 
the grant of a 70 percent evaluation.

As to consideration of the 100 percent evaluation, the 
veteran does not meet any of the criteria of the 100 percent 
evaluation.  For example, there is no evidence of any gross 
impairment in thought processes.  In April 1999, Dr. Day 
stated that the veteran manifested no evidence of perceptual 
disturbances, delusions, or other symptoms suggestive of a 
psychosis.  In May 2000, the examiner stated that there was 
no particular impairment of thought process or communication.  
In September 2000, the examiner stated that the veteran 
denied any dissociative episodes other than flashbacks.  
Additionally, as stated above, the veteran has been 
consistently reported as being alert and oriented and that 
his sensorium is clear.  His speech is consistently reported 
as goal directed.  As to delusions or hallucinations, the 
veteran has repeatedly denied any delusions or 
hallucinations.  For example, in April 1999, Dr. Day stated 
that the veteran manifested no evidence of delusions.  In 
February 2000, the examiner stated that the veteran did not 
indicate any psychotic thinking, including delusions.

Also, no examiner or the veteran have stated that he is a 
danger to himself or others.  The veteran has stated that he 
has caused himself to lose jobs because of his behavior, but 
not because he was dangerous to others.  The preponderance of 
the evidence is against a finding that the veteran has 
intermittent inability to perform activities of daily living.  
For example, in April 1999, Dr. Day stated that the veteran 
was neatly dressed and groomed.  In May 2000, the examiner 
stated that the veteran had no problem maintaining personal 
hygiene and other basic activities of daily living.  In July 
2001, the examiner stated that grooming and hygiene were 
"not a problem."  In an April 1999 letter, the veteran's 
wife stated that the veteran neglected his personal hygiene.  
The Board finds that this one complaint by the veteran's wife 
would not warrant the grant of a 100 percent evaluation.  The 
preponderance of the evidence is against such report by the 
veteran's wife when objective medical professionals have 
refuted her statement.  Further, there is no evidence of 
disorientation to time and place.  As stated above, every 
examiner who has addressed the veteran's orientation has 
described him as alert and oriented times three.  Finally, 
there is no evidence of memory loss for names of close 
relatives or his own name.  The veteran has stated that he 
has some short-term memory; however, there is no evidence in 
the record, including the veteran's statements and testimony, 
that establish that the veteran has memory loss for names of 
close relatives or his own name.  Even if there was evidence 
of such, meeting one of the seven criteria under the 
100 percent evaluation would not warrant the grant of such 
evaluation.

The Board is aware that in April 1999, Dr. Day assigned the 
veteran a GAF score of 30.  A GAF score of 30 (which falls 
into the range of 21-30) is defined as "Behavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  The 
GAF score assigned by Dr. Day is in direct conflict with the 
clinical findings he made in that same evaluation.  The Board 
gives far more probative value to the reported clinical 
findings that Dr. Day made in his report as the significance 
of any assigned GAF score is assessed relative to the other 
evidence of record.  In the April 1999 evaluation report, Dr. 
Day stated that the veteran was alert and well oriented to 
person, place, and time; that he manifested no evidence of 
perceptual disturbances, delusions, or other symptoms 
suggestive of a psychosis; that the veteran denied any 
vegetative symptoms of depression; that the veteran was 
slightly better-than-average in intelligence; and that the 
veteran's conversation was goal directed, logical on the 
surface, well organized, and well paced.  The described 
findings by Dr. Day relate directly to the veteran's clinical 
picture and Dr. Day reported numerous clinical findings 
pertaining to the veteran's mental health.  The Board finds 
that detailed findings have more probative value than an 
assignment of the noted GAF score, which establishes a basis 
to give more probative value to the actual findings in the 
evaluation report.  

This same analysis applies to the September 2000 evaluation 
report, wherein the VA examiner entered a GAF score of 30.  
Again, his reported findings pertaining to the veteran's 
post-traumatic stress disorder conflict with the assignment 
of the GAF score of 30.  For example, the examiner stated 
that the veteran was bright, articulate, and humorous.  He 
added that the veteran was an "erudite fellow."  He stated 
the veteran's sensorium was clear and that the was oriented 
times three.  The Board finds that the reported findings that 
the VA examiner made in the evaluation report are more 
probative than the assignment of the GAF score of 30, for 
reasons previously stated.  

The Board notes that two examiners have stated that the 
veteran's post-traumatic stress disorder is totally 
disabling.  The Board finds that it cannot grant a 
100 percent evaluation based upon this finding alone.  Such 
reports by the medical professionals that post-traumatic 
stress disorder is totally disabling warrants consideration 
of a total rating for compensation based upon individual 
unemployability in this case; however, that issue is not 
before the Board at this time.  The 100 percent evaluation 
under Diagnostic Code 9411 indicates what constitutes a 
psychiatric disorder that causes total occupational and 
social impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411; see also Massey, 7 Vet. App. at 208 (1994) (Board must 
consider only those factors contained wholly in the 
applicable rating criteria).  The Board has listed each 
criteria under the 100 percent evaluation and has pointed out 
why the veteran does not meet any of the criteria listed.  A 
conclusion by an examiner that the veteran is totally 
disabled as a result of post-traumatic stress disorder will 
not automatically warrant a 100 percent evaluation under 
Diagnostic Code 9411.  If the veteran's post-traumatic stress 
disorder causes him to be unemployable and the veteran does 
not meet the criteria under the 100 percent evaluation under 
Diagnostic Code 9411, then a total rating for compensation 
based upon individual unemployability is raised by the 
evidence.  The Board has referred this issue to the RO for 
consideration.

Additionally, the Board finds it troubling that in reviewing 
the veteran's Social Security Administration disability 
records, that he is not in receipt of disability benefits as 
a result of post-traumatic stress disorder.  If the veteran's 
post-traumatic stress disorder symptoms are so disabling that 
he cannot work as a result of such symptoms, then surely the 
veteran would have indicated to the Social Security 
Administration the severity of this disability.  Instead, 
when the veteran is examined by doctors associated with 
evaluating him for Social Security Administration disability 
benefits, they rarely address post-traumatic stress disorder 
or its symptoms.  Also, in a March 2000 record from the 
Social Security Administration, the reviewer noted that the 
veteran reported that he could not concentrate, but would 
spend most of his time trying to get the VA to allow him 
benefits.  The reviewer noted that the veteran was "quite 
organized about this."  This causes the Board to question 
the veteran's credibility when describing the severity of his 
symptoms of post-traumatic stress disorder.  Regardless, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 50 percent for post-
traumatic stress disorder, for the detailed reasons stated 
above.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that his service-
connected post-traumatic stress disorder warranted an 
evaluation in excess of 30 percent, he was correct, and the 
Board has granted a 50 percent evaluation.  However, to the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
50 percent for post-traumatic stress disorder, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board notes that the veteran has never been 
hospitalized for post-traumatic stress disorder.  The Board 
does not find that the evidence has shown marked interference 
with employment based solely on the post-traumatic stress 
disorder symptoms.  Those reasons have been expressed above.


ORDER

Entitlement to a 50 percent evaluation for post-traumatic 
stress disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



REMAND

In a January 2002 rating decision, the RO granted a 
30 percent evaluation for post-traumatic stress disorder, 
effective December 28, 1998.  The veteran's representative 
has essentially disagreed with the effective date assigned 
for the increased evaluation.  The RO has not issued a 
statement of the case addressing the veteran's claim for an 
effective date earlier than December 28, 1998, for the grant 
of a 30 percent evaluation for post-traumatic stress 
disorder.  As a result of this finding, this claim must be 
remanded for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should furnish the veteran a 
statement of the case as to the claim for 
an effective date earlier than December 
28, 1998, for an evaluation in excess of 
10 percent for post-traumatic stress 
disorder.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) 
(2001).  Thereafter, if an appeal has 
been perfected, it should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

